Exhibit 10.31

 

Boston Biomedica Inc. – Consultant Agreement

 

This Agreement is entered into as of the 31st day of December, 2003, between
Boston Biomedica Inc. (“the Company”) and Richard T. Schumacher (“the
Consultant”).

 

WHEREAS, the Company desires to assure itself that the benefits of the
consulting abilities and talents of the Consultant relative to certain aspects
of the Company’s business will be available to the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, it is hereby agreed by and between the parties as
follows:

 

1.     Consulting Engagement.  Subject to the terms and conditions of this
Agreement, the Company hereby extends the current engagement of the Consultant
as Executive Project Consultant to perform the services set forth herein, and
the Consultant hereby accepts such engagement.

 

2.     Term.  The Term of the Consultant’s engagement hereunder shall commence
on the date hereof and extend through December 31, 2004 unless sooner terminated
as hereinafter provided.

 

3.     Duties.  Subject to the terms and conditions in this Agreement, the
Consultant’s duties as Executive Project Consultant shall be to take an advisory
role in directing the Company’s PCT and Source activities and the Company’s
ownership interest in Panacos Pharmaceuticals, Inc. (“Panacos”), each as further
described below, and such other duties as may be assigned to him by the
President of the Company or the Board from time to time.  The Consultant shall
report to, be specifically accountable to, and shall follow the directions of
the  Board of Directors of the Company The Consultant shall devote substantially
all his business time and energy and will use his best efforts to perform his
duties hereunder.  The Consultant will be given reasonable access to Company
personnel to assist the Consultant in the fulfillment of his duties and
responsibilities under this Agreement.

 

4.     Compensation.  During the term of the Consultant’s engagement under this
Agreement, the Consultant shall be paid $4,807.90 per week, which is equivalent
to an annualized salary of $250,000.00, prorated for the number of weeks between
the date hereof and December 31, 2004 and based on a 52 week year.  Such amounts
shall be paid periodically in accordance with the Company’s normal payroll
practices.  The Consultant will also be eligible to receive from the Company a
performance bonus in recognition of the successful completion of his duties and
responsibilities as described herein.  The amount of such performance bonus, if
any, and the date upon which it will be paid, will be determined by the Board of
Directors of the Company in its sole and exclusive discretion.  In addition to
his salary and bonus, if any, for the sole purpose of determining compensation
and benefits, the Consultant shall be considered a full time employee and as
such will be entitled to participate in and immediately eligible for health and
medical insurance, disability insurance, group life insurance, group travel
insurance, and 401(k) retirement plan applicable to all full

 

--------------------------------------------------------------------------------


 

time employees of the Company as they may be in effect from time to time.  The
Consultant’s prior service with the Company shall be attributed to Consultant in
determining eligibility to participate in and the extent of benefits from such
benefit plans.  There shall be no waiting period for participation in any such
plan.  The Consultant shall be eligible for vacation, holidays and sick days in
accordance with the Company’s policies applicable to all full time employees.

 

5.     PCT, Source and Panacos. The Consultant shall assume an advisory role in
directing the Company’s PCT and Source Divisions and the Company’s ownership
interest in Panacos.  The heads of the Company’s PCT and Source Divisions shall
report to the Consultant.

 

6.     PCT Division. In performing his PCT duties set forth in Paragraph 5
above, until such time as the business plan, including the operating budget, is
approved by the Board, the Consultant shall limit the monthly losses from the
PCT Division to an amount equal to or less than the average monthly amount of
losses that have been incurred by the PCT Division since January 1, 2003.  For
this purpose, however, the Consultant’s salary and related expenses will not be
considered in the calculation of PCT’s losses.  The Consultant further
understands and agrees that the President of the Company, representing the
Board, may determine based on the Company’s overall financial condition that it
may be necessary to further limit the amount of losses incurred by the PCT
Division.

 

Without limiting the foregoing, the Consultant shall prepare a marketing plan
for the PCT Division for the Board.  The marketing plan shall be prepared within
a time period specified by the Board of Directors.  The strategy and activities
contained in the marketing plan shall include, but not be limited to, ongoing
scientific review and attendance at scientific conferences, communication with
leading scientific investigators in the field and investigation of potential
opportunities with the United States government relating to homeland defense.

 

7.     In performing his Source Division duties as set forth in Paragraph 5,
above, but without limitation of such duties, the Consultant shall assist in
identifying potential contract procurement opportunities for the Source Division
and in identifying strategic opportunities for the Source Division.

 

8.     Payment of the Commerce Loan. With the proceeds (net of required taxes)
Consultant may receive from the sale of any personal assets,  the Consultant
shall promptly apply all such net proceeds to repay all amounts due to Commerce
Bank & Trust Company (“Commerce Bank”), whether owed personally or by any
affiliate of the Consultant, including Resort Accommodations International LLC
(“RAI”) and whether or not then due pursuant to the terms of any note or loan
agreement with Commerce Bank (the “Commerce Bank Loan”) and all amounts owed to
the Company by the Consultant or any such affiliate pursuant to (i) that certain
Limited Guaranty by the Company for the benefit of Commerce Bank dated January
15, 2002, (ii) that certain Junior Participation Agreement also dated January
15, 2002 by and between Commerce Bank, RAI and the Company, (iii) that certain
Pledge Agreement also dated January 15, 2002 by and between the Company and
Commerce Bank, and (iv) that certain Pledge and Security Agreement dated as of
January 15, 2002 by and between the Consultant, the Company and Commerce Bank. 
By entering into this Agreement, the Consultant hereby ratifies, confirms and

 

--------------------------------------------------------------------------------


 

acknowledges his obligations to the Company under such agreements referred to in
clauses (i) through (iv) above (the “Company’s Guarantee”).  Notwithstanding the
foregoing, if and to the extent the Consultant or his affiliates has funds or
assets in excess of ordinary and routine living expenses, the Consultant shall
repay the Commerce Bank Loan and the Company’s Guarantee.

 

9.     Expenses.  During the term of this Agreement, the Consultant shall obtain
prior approval for any and all out-of-pocket expenses incurred in connection
with the performance of his duties hereunder and otherwise in accordance with
the Company’s reimbursement policy and procedure as in effect from time to
time.  If approved in advance, the Consultant shall submit invoices for such
approved expenses in accordance with the Company’s expense reimbursement
procedures, and the Company shall reimburse him for all such approved
out-of-pocket expenses.

 

10.   Written Reports.  The Company may request that plans, progress reports and
results reports be provided by the Consultant on a weekly or monthly basis as
requested by the Company.  The reports shall be in such form and setting forth
such information and data as is reasonably requested by the Company.

 

11.   Inventions.  Any and all inventions, discoveries, developments and
innovations conceived by the Consultant during this engagement relative to the
duties under this Agreement shall be the exclusive property of the Company; and
the Consultant hereby assigns all right, title, and interest in the same to the
Company.  Any and all inventions, discoveries, developments and innovations
conceived by the Consultant prior to his engagement hereunder and utilized by
him in rendering duties to the Company are hereby licensed to the Company for
use in its operations and for an infinite duration.  This license is
non-exclusive, and may be assigned without the Consultant’s prior written
approval by the Company to a wholly-owned subsidiary of the Company.

 

12.   Confidentiality. The Consultant acknowledges that during his engagement
hereunder, he will have access to and become acquainted with various trade
secrets, inventions, innovations, processes, information, records and
specifications owned or licensed by the Company and/or used by the Company in
connection with the operation of its business including, without limitation, the
Company’s business and product processes, methods, customer lists, accounts and
procedures.  The Consultant agrees that he will not disclose any of the
aforesaid, directly or indirectly, or use any of them in any manner, either
during his engagement hereunder or at any time thereafter, except as required in
the course of his engagement by the Company.  All files, records, documents,
blueprints, specifications, information, letters, notes, media lists, original
artwork/creative, notebooks, and similar items relating to the business of the
Company whether prepared by the Consultant or otherwise coming into his
possession during his engagement hereunder, shall remain the exclusive property
of the Company.  The Consultant shall not retain any copies of the foregoing
without the Company’s prior written permission.  Upon the termination of his
engagement hereunder, or whenever requested by the Company, the Consultant shall
immediately deliver to the Company all such files, records, documents,
specifications, information, and other items in his possession or under his
control.

 

13.   Disclosure.  The Consultant shall not disclose the terms of this Agreement
to any person without the prior written consent of the Company.  The Company may
issue a

 

--------------------------------------------------------------------------------


 

press release to announce the Consultant’s continued engagement.  If the Company
determines to issue such a press release, it shall promptly submit the press
release to the Consultant for his review and approval prior to release to the
public.

 

14.   Conflicts of Interest; Non-hire Provision.  The Consultant represents that
he is free to enter into this Agreement, and that this engagement does not
violate the terms of any agreement between the Consultant and any third party. 
Further, the Consultant, in rendering his duties shall not utilize any
invention, discovery, development, improvement, innovation, or trade secret in
which he does not have a proprietary interest.  If the Company is not in breach
of its obligations under this Agreement, for a period of one year following
termination of his engagement hereunder, the Consultant shall not, directly or
indirectly hire, solicit, or encourage to leave the Company’s employment, any
employee,  consultant, or contractor of the Company or hire any such employee, 
consultant, or contractor who has left the Company’s employment or contractual
engagement within one year of such employment or engagement, (other than such
employees, consultants and contractors who have been involuntarily terminated by
the Company).

 

15.   Right to Injunction.  The parties hereto acknowledge that the services to
be rendered by the Consultant under this Agreement, the rights and privileges
granted to the Company under the Agreement, the benefits to be received by the
Consultant and the obligations of the Company hereunder are of a special,
unique, unusual, and extraordinary character which gives them a peculiar value,
the loss of which cannot be reasonably or adequately compensated by damages in
any action at law, and the breach by either party of any of the provisions of
this Agreement will cause the other irreparable injury and damage.  The parties
expressly agree that each party shall be entitled to injunctive and other
equitable relief in the event of, or to prevent, a breach of any provision of
this Agreement by the  other party.  Resort to such equitable relief, however,
shall not be construed to be a waiver of any other rights or remedies that such
party may have for damages or otherwise.  The various rights and remedies of
the  parties under this Agreement or otherwise shall be construed to be
cumulative, and no one of the them shall be exclusive of any other or of any
right or remedy allowed by law.

 

16.   Termination.  The Consultant’s engagement hereunder may be terminated
prior to December 31, 2004 as follows:

 

(i)            With Cause.  The Board may terminate the Consultant’s engagement
hereunder at any time and without further obligation for cause.  If the Board
terminates the engagement for cause, then it shall only owe the Consultant
compensation that has accrued and has not yet been paid as of the date of
termination (calculated on a daily basis).  For purposes of this Agreement,
“cause” shall mean the occurrence of any of the following events:

 

(A)          any material act of personal dishonesty, or serious misconduct in
connection with the Consultant’s responsibilities to the Company under this
Agreement;

 

--------------------------------------------------------------------------------


 

(B)           the commission by the Consultant of any crime classified as a
felony under any Federal, state or local law or the Consultant engaging in any
acts of moral turpitude;

 

(C)           continued material violations, breach or noncompliance by the
Consultant of the Consultant’s obligations or covenants under this Agreement
after there has been delivered to the Consultant a written demand for
performance or compliance from the Company which describes the basis for the
Company’s belief that the Consultant has violated, breached or failed to comply
with the Consultant’s duties or complied with the Consultant’s obligations or
covenants under this Agreement and such violations, breach or noncompliance have
not been corrected or cured by the Consultant within ten (10) business days
following such demand;

 

(D)          continued failure or refusal to comply with the written policies or
reasonable directives of the Company after there has been delivered to the
Consultant a written demand for performance or compliance from the Company which
describes the basis for the Company’s belief that the Consultant has failed or
refused to comply with such policies or directives and such failure or refusal
have not been corrected or cured by the Consultant within ten (10) business days
following such demand; or

 

(E)           the use by the Consultant of a controlled substance without a
prescription or the abuse of alcohol which in any way impairs the Consultant’s
ability to carry out Consultant’s duties and responsibilities under this
Agreement.

 

17.   Termination of Duties, Responsibilities and Authority.  Although the
Consultant’s engagement hereunder shall continue through December 31, 2004, the
Board may reduce, limit or terminate part or all of the Consultant’s duties,
responsibilities and authority to provide any services under this Agreement at
any time without cause, provided however, that if the Board reduces, limits or
terminates part or all of such duties, responsibilities and authority without
cause prior to December 31, 2004, it shall continue to pay the Consultant all of
the compensation, including benefits, which otherwise would have been paid
through December 31, 2004 had the Board not so terminated such duties,
responsibilities and authority.  In such event, the Consultant shall continue to
be referred to as the Company’s Executive Project Consultant.

 

18.   Taxes.  The Company shall withhold taxes with respect to the Consultant’s
compensation hereunder.

 

19.   Release.  In consideration of the Company engaging the Consultant as a
consultant hereunder, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Consultant hereby releases,
remises, and

 

--------------------------------------------------------------------------------


 

forever discharges the Company and the Company’s officers, directors and
affiliates from all debts, demands, actions, causes of actions, suits, accounts,
covenants, contracts, agreements, damages, and all claims and liabilities of
every nature, which the Consultant or the Consultant’s successors or assigns now
have or ever had against the Company or its officers, directors and affiliates,
jointly, severally, or individually.

 

20.   Successors and Assigns.  All of the provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, if any, successors, and assigns, provided, however, the Consultant shall
not assign any of his rights under this Agreement, or delegate the performance
of any of his duties hereunder, without the prior written consent of the
Company.

 

21.   Choice of Law.  The laws of the Commonwealth of Massachusetts shall govern
the validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties hereto.

 

22.   Arbitration. Any controversies arising out of the terms of this Agreement
or its interpretation shall be settled in Massachusetts in accordance with the
rules of the American Arbitration Association, and the judgment upon award may
be entered in any court having jurisdiction thereof.

 

23.   Headings.  Section headings are not to be considered a part of this
Agreement and are not intended to be a full and accurate description of the
contents hereof.

 

24.   Waiver.  No failure or delay by either part in exercising any right under
this Agreement will operate as a waiver of such right or any other right under
this Agreement. Waiver by one party hereto of breach of any provision of this
Agreement by the other shall not operate or be construed as a continuing waiver.

 

25.   Notices.  Any and all notices, demands, or other communications required
or desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited  in
the United States mail, certified or registered, postage prepaid, return receipt
requested.  If such notice or demand is served personally, notice shall be
deemed constructively made at the time of such personal service.  If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given five days after deposit thereof in the United States
mail addressed to the party to whom such notice, demand or other communication
is to be given as follows:

 

If to the Consultant:

 

Richard T. Schumacher

65 Black Pond Lane

Taunton, MA 02780

 

If to the Company:

 

Boston Biomedica, Inc.

375 West Street

West Bridgewater, MA 02379

 

--------------------------------------------------------------------------------


 

Attn:  Chairman of the Board

 

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

 

26.   Modification or Amendment.  No amendment, change or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.

 

27.   Entire Understanding.  This document and any exhibit attached constitute
the entire understanding and agreement of the parties, and any and all prior
agreements, understandings, and representations whether written or oral are
hereby terminated and canceled in their entirety and are of no further force and
effect.

 

28.   Unenforceability of Provisions.  If any provision of this Agreement, or
any portion thereof, is held to be invalid and unenforceable, then the remainder
of this Agreement shall nevertheless remain in full force and effect.

 

29.   Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

30.   Captions.  Captions have been inserted solely for the convenience of
reference and in no way define, limit or describe the scope or substance of any
provisions of this Agreement.

 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above.  The parties hereto agree that facsimile
signatures shall be as effective as if originals.

 

Boston Biomedica Inc.

 

Consultant:

 

 

 

 

 

By:

/s/ Richard T. Schumacher

 

By:

/s/ R. Wayne Fritzsche

 

Richard T. Schumacher

 

Its: Chairman of the Board

 

 

 

 

 

 

--------------------------------------------------------------------------------